UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2903



MOUAWAD S. GUIRGUIS,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Immigration & Natural-
ization Service. (A14-933-925)


Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Mouawad S. Guirguis, Appellant Pro Se. David V. Bernal, Richard
Michael Evans, Anthony Wray Norwood, Tina Potuto, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review, pursuant to 8 U.S.C.A. § 1105a (West

1970 & Supp. 1995), of the Board of Immigration Appeals' decision

dismissing the appeal of the Immigration Judge's decision finding

Petitioner deportable under 8 U.S.C.A. § 1251(a) (West Supp. 1995).

Respondent moved to dismiss the appeal due to lack of jurisdiction
because Petitioner waived his right to appeal the Immigration

Judge's decision. An alien waives the right to have a federal court

review claims that are not raised during appeal to the BIA. Peti-

tioner attempted an appeal to the BIA but did not raise the waiver
of appeal issue. The rest of his claims were not properly before

the BIA for review. Our review of the record discloses that we are

without jurisdiction to consider the appeal. We therefore grant the

Respondent's motion to dismiss the appeal. We deny the Petitioner's

second motion for a stay of deportation. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2